241 Ind. 246 (1961)
171 N.E.2d 828
O'NEAL, ETC. ET AL.
v.
ESTATE OF GRACE, ETC.
No. 29,793.
Supreme Court of Indiana.
Filed January 31, 1961.
Mellen & Mellen, of Bedford, and Gilbert W. Butler, of Martinsville, for appellants.
Hickam & Hickam, Elliott Hickam and George W. Languell, both of Spencer, for appellee.
*247 LANDIS, J.
This appeal is pending before us on appellants' brief and appellee's motion to dismiss.
The appeal was taken by appellants directly to this Court from the lower court's order removing appellant administrator from his said trust and revoking his letters after he failed to file any reports in the estate for a period of almost five years.
Appellee in his motion to dismiss and brief in support thereof has raised serious questions of this Court's jurisdiction and has pointed out that appellants' brief does not contain any heading or section entitled "Jurisdiction of the Supreme Court" as required by Rule 2-17A, nor contain a statement of any reasons why the Supreme Court has jurisdiction of the direct appeal to this Court. This is not a technical matter but such rule was adopted to enable the Court to come to an intelligent determination of the question of the Court's jurisdiction by having appellants state the basis under which the appeal was taken directly to this Court. In the case before us not only have appellants failed to comply with Rule 2-17A, but they have made no effort to amend their brief to show the jurisdiction of this Court after the defect has been pointed out by appellee.
We therefore have no alternative but to dismiss the appeal as prayed for, as the question of jurisdiction was duly presented by appellee but appellants have totally failed to make any showing of jurisdiction as required by Rule 2-17A.
Appeal dismissed.
Bobbitt, C.J., and Achor and Arterburn, JJ., concur.
Jackson, J., dissents with opinion.

DISSENTING OPINION
JACKSON, J.
I dissent from the majority action in dismissing the appeal herein for two reasons. One, *248 that in my opinion this appeal should have been in the Appellate Court. See: Dept. St. Rev., Inh. Tax Div. v. Short, Admx. etc. (1955), 234 Ind. 417, 127 N.E.2d 341.
The other is that in view of the circumstances this case should be decided on the merits rather than be summarily dismissed for failure to comply with a rule that exists only to expedite the work of the court and was not intended to be jurisdictional or to work any hardship on the litigants.
NOTE.  Reported in 171 N.E.2d 828.